 


109 HR 4847 IH: Worker Amnesty and Opportunity Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4847 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Owens introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to provide for legal permanent resident status for certain undocumented or nonimmigrant aliens. 
 
 
1.Short titleThis Act may be cited as the Worker Amnesty and Opportunity Act of 2006. 
2.Adjustment of status of certain undocumented and nonimmigrant aliens 
(a)In generalThe Immigration and Nationality Act is amended by inserting after section 210 the following new section: 
 
210A.Alien worker amnesty 
(a)Lawful permanent residenceThe Attorney General shall adjust the status of an alien to that of an alien lawfully admitted for permanent residence if the alien submits an application and the Attorney General determines that the alien meets the following requirements: 
(1)Presence in United StatesThe alien maintained a continuous physical presence in the United States for a period of not less than 10 years immediately prior to the date of the submission of an application under this section. For the purposes of this section an alien shall be considered to have failed to maintain continuous physical presence in the United States for the purposes of this section if the alien has departed from the United States for any period in excess of 90 days or for any periods in the aggregate exceeding 365 days. 
(2)QualificationThe alien fulfills at least 1 of the following qualifications: 
(A)Alien sponsored by a labor organization and employed in an occupation with a worker shortageThe alien is employed in the United States in an occupation which during the 2-year period prior to the date of the submission of an application under this section has experienced a shortage of workers and the application of the alien under this section is sponsored by a labor organization. 
(B)Alien eligible for admission as student at an institution of higher educationThe alien is eligible for admission as a student at an accredited institution of higher education in the United States. 
(C)AgeThe alien has attained the age of 65 years. 
(3)Admissible as immigrantThe alien is admissible to the United States as an immigrant, except as otherwise provided under subsection (b)(2). 
(b)Waiver of numerical limitations and certain grounds for exclusion 
(1)Numerical limitationsThe numerical limitations of sections 201 and 202 shall not apply to the adjustment of aliens to lawful permanent resident status under this section. 
(2)Grounds for exclusionWith respect to the determination of an alien’s admissibility under subsection (a)(3): 
(A)Not applicableThe provisions of paragraphs (6) and (7) of section 212(a) shall not apply. 
(B)Discretionary 
(i)In generalExcept as provided in clause (ii), in the determination of such an alien’s admissibility, the Attorney General may waive any other provision of section 212(a) in the case of individual aliens for humanitarian purposes, to assure family unity, or when it is otherwise in the public interest. 
(ii)Grounds that may not be waivedThe following provisions of section 212(a) may not be waived by the Attorney General under clause (i): 
(I)Paragraph (2)(A) and (2)(B) (relating to criminals). 
(II)Paragraph (2)(C) (relating to drug offenses), except for so much of such paragraph as relates to a single offense of simple possession of 30 grams or less of marihuana. 
(III)Paragraph (3) (relating to security and related grounds), other than subparagraph (E) thereof. 
(c)Temporary stay of exclusion or deportation for certain applicantsThe Attorney General shall provide that in the case of an alien who presents a nonfrivolous application under subsection (a), and until a final determination on the application has been made in accordance with this section, the alien may not be excluded or deported. 
(d)Temporary work authorization for certain applicantsAn applicant under this section is not entitled to employment authorization, but such authorization may be provided in the discretion of the Attorney General.. 
(b)Clerical amendmentThe table of contents of the Immigration and Nationality Act is amended by inserting after the item relating to section 210 the following new item: 
 
 
Sec. 210A. Alien worker amnesty.. 
 
